DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-8 are presented for examination. Applicant filed a request for continued examination (RCE) on 01/04/2022 amending independent claims 1, 7, and 8. In light of Applicant’s arguments, Examiner has withdrawn the previous § 112(a) rejection. Further, in light of Applicant’s amendments, Examiner has withdrawn one of the previous § 112(b) rejections, the previous § 101 rejection, and the previous § 103 rejection. Examiner has, however, maintained the other one of the § 112(b) rejections and established new § 101 rejection for claims 1-8 in the instant Office action. 

Examiner’s Remarks

Prior Art: The prior art of record, Rose (2012/0123924 A1), teaches: “a terminal configured to transmit an acquisition request for information on an exchange ratio between a first virtual currency and a second virtual currency; an information processing apparatus including a memory, and a processor coupled to the memory and configured to: acquire 

Response to Arguments


35 U.S.C. § 112(b): Applicant states: “Claims 1-8 are rejected under 35 U.S.C. §112(b), being indefinite. By the foregoing amendments, the claims have been amended to more particularly out and distinctly claim their subject matter.” (Applicant’s Remarks: page 10). Examiner can, however, find no amendment correcting the lacking antecedent basis of claim element “the same commodity item.” Examiner has, therefore, maintained the previous § 112(b) rejections of claims 1-8.     

35 U.S.C. § 101: Applicant argues: 
According to the [] additional elements of amended claim 1, the exchange ratio between the first virtual currency and the second virtual currency is calculates by using a transaction target of which a statistical variance parameter of a price in a predetermined period is equal to or less than a threshold among transaction targets including the same commodity, the commodities in the same commodity item and the commodities capable being compared in value or by using a transaction target of which a number of transactions settled in a predetermined period is equal to or greater than a threshold among transaction targets including the same commodity, the commodities in the same commodity item and the commodities capable 

Examiner respectfully disagrees that the newly amended independent claims 1 and 7-8 are patent eligible under § 101. There is simply no step in the claims that integrates the abstract idea into a practical application in view of Step 2A – Prong 1, nor are there any additional elements that render the claims patent eligible because all the additional elements are well-understood, routine, and conventional under Step 2B. Calculating and comparing the values of commodities are steps that further narrow the abstract idea, instead of steps that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), or integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).     

Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 



Independent claims 1 and 7-8 recite a limitation “the same commodity item” in “calculate, when the transaction of the same commodity is not included in the first transaction history and the second transaction history and a transaction of commodities in the same commodity item is included in the first transaction history and the second transaction history, an exchange ratio between the first virtual currency and the second virtual currency according to the transaction of the commodities in the same commodity item.” There is an insufficient antecedent basis for this limitation in the claims 1 and 7-8. Dependent claims 2-6 are rejected based on their dependency. 

Claim Rejections - 35 USC § 101







35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  









The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-6 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claim 7 is a non-transitory computer readable recording medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claim 8 is a method (i.e., a process) and also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-8 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-8, however, recite an abstract idea of calculating an exchange ratio between the first virtual currency and the second virtual currency based on the price of the first transaction target and the price of the second transaction target (see Applicant’s Specification at [0005] and independent claims 1 and 7-8). The creation of calculating an exchange ratio between the first virtual currency and the second virtual currency based on the price of the first transaction target and the price of the second transaction target, as recited in the independent claims 1 and 7-8 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 7-8, which set forth or describe the recited abstract idea, are: “compare a first transaction history of the first virtual currency in the first distributed ledger and a second transaction history of the second virtual currency in the second distributed ledger” (claims 1 and 7-8), “calculate, when a transaction of a same commodity is included in the first transaction history and the second transaction history, an exchange ratio between the first virtual currency and the second virtual currency according to the transaction of the same commodity” (claims 1 and 7-8), “calculate, when the transaction of the same commodity is not included in the first transaction history and the second transaction history and a 3PATENTFujitsu Ref.: 18-00627App. Ser. No.: 16/742,009transaction of commodities in the same commodity item is included in the first transaction history and the second transaction history, an exchange ratio between the first virtual currency and the second virtual currency according to the transaction of the commodities in the same commodity item” (claims 1 and 7-8), “calculate, when the transaction of the commodities in the same commodity item is not included in the first transaction history and the second transaction history, an exchange 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 7-8 recite additional limitations: “a terminal” (claims 1 and 7-8), “a plurality of nodes” (claims 1 and 7-8), “an information processing apparatus including” (claims 1 and 7-8), and “a processor coupled to a memory” (claim 1). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “transmit an acquisition request for information on an exchange ratio between a first virtual currency and a second virtual currency” (claims 1 and 7-8), “store a first distributed ledger for the first virtual currency and a second distributed ledger for the see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 7-8 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	












Step 2B of the Test: The additional elements of independent claims 1 and 7-8 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0005] According to an aspect of the embodiments, an information processing apparatus includes: a memory; and a processor coupled to the memory.

[0034] The nodes 30A-1, 30A-2, ... are a group of computers that realizes a distributed ledger for a virtual currency A (an example of a "first virtual currency"). The nodes 30B-1, 30B-2, ... are a group of computers that realizes a distributed ledger for a virtual currency B (an example of a "second virtual currency"). The nodes 30C-1, 30C-2, ... are a group of 

[0040] The terminal 20 is an information processing apparatus such as a desktop personal computer (PC), a notebook PC, a tablet PC, or a smartphone. For example, in response to a user operation, the terminal 20 acquires information on the exchange ratio between the virtual currency A and the virtual currency B from the server 10.

[0044] The memory device 103 reads the program from the auxiliary storage device 102 and stores the read program, in response to an instruction to start the program. The CPU 104 realizes functions related to the server 10 in accordance with the program stored in the memory device 103. The interface device 105 is used as an interface for coupling the server 10 to a network. The display device 106 is a display that displays a graphical user interface (GUI) or the like in accordance with a program. The input device 107 receives input of various operation instructions. 
[0045] An example of the recording medium 101 is a portable recording medium such as a compact disc read-only memory (CD-ROM), a digital versatile disc (DVD), or a Universal Serial Bus (USB) memory. An example of the auxiliary storage device 102 is a hard disk drive (HDD), a flash memory, or the like. Each of the recording medium 101 and the auxiliary storage device 102 corresponds to a computer-readable recording medium. The hardware configuration of the terminal 20 may be substantially the same as the example of the hardware configuration of the server 10 illustrated in FIG. 2. 

This is a description of general-purpose computer performing its routine function. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, storing, and retrieving information to and from a user device were considered as insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1 and 7-8 store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 7-8 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 7-8 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-6 depend on independent claim 1. The elements in dependent claims 2-6, which set forth or describe the abstract idea, are: “the processor is configured to calculate the exchange ratio between the first virtual currency and the second virtual currency based on a ratio between a price of the same commodity in the first virtual currency and a price of the same commodity in the second virtual currency” (claim 2), “the processor is configured to: acquire a third distributed ledger from the plurality of nodes; and calculate the exchange ratio between the first virtual currency and the second 
Conclusion of Dependent Claims Analysis: Dependent claims 2-6 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-8 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619